      Case 1:11-cv-00691-LAK-JCF Document 2116 Filed 10/24/18 Page 1 of 23




                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK

                                                              x

  CHEVRON CORPORATION,

                              Plaintiff,
                V.
                                                                  11 Civ. 0691 (LAK)
  STí_,VE Nl íviv. ivíÇ.i_ ît úi..


                              Defendants.
                                                             x

                               DECLARATION OF MARY K. SULLIVAN

           1, MARY K. SULLIVAN hereby declare under penalty of perjury pursuant to 28 U.S.C.

  1746, that the following is true and correct:

            A.        Background

           1.        My name is Mary Katherine Sullivan, but I am called Katie. I reside in Dover,

Massachusetts.

           2.        I graduated from the University of Rhode Island with a degree in Psychology in

1994. Since 2003. I have owned and operated my own -`wealth coordination" business called

Streamline Family Office, Inc. ( "Streamline'). Streamline provides private wealth coordination

to individuals and families with significant assets -usually between $100 million and $500

million.

       3.            I first met Steven Donziger in August 2016, when I traveled to Ecuador as part of

a 10 -day "founders- trip hosted by the Pachamama Alliance, a non- profit organization_ My

motivation to attend the trip was to meet one of the thunders. I began learning more about and

exploring the possibility Of supporting the work Steven was engaged in around November of


                                                     1
                                                                                        Exhibit 33
                                                                                            Sullivan
                                                                                              9/28/2018

                                                                                       Reporter: Kimberly A. Smith
           Case 1:11-cv-00691-LAK-JCF Document 2116 Filed 10/24/18 Page 2 of 23




 2016 and stopped having any contact with him on or around March 26, 2018, after receiving the

preservation order in this action.

            4.            While I was trying to understand the current status and objectives of the Ecuador

case and the various people involved, I helped Steven in several areas relating to the Ecuador

judgment: managing paperwork related to investors past and present, attempting to create

                     anda1iU ÍeGelwlfl-1aÍlti                                          offered to arida 7.a
1___ 7..     l'___ a1__
UUU:;ets 101 t11G case,                  1:_4__1__.:._._         ___ l'____.7
                                              ltlJliit.ttiti investor            1,,.,, 1__._..1
                                                                      funds. 7i also                    did

connect him with potential investors. In my experience, Steven did not have adequate

documentation on or keep clear records of who had previously invested in the Ecuador judgment,

and dici not have adequate documentation of past or expected expenses to create an accurate

budget. From my perspective, he lacked the skills, focus, and support to effectively manage the

details. He seemed to have full authority to decide how investor money was spent, and a

majority of the investor funds were allocated to himself for what he claimed were case

management and reimbursements, and on items relating to an ongoing out -of -court strategy

against Chevron.

            5.        During the time I worked with Steven, we were in contact on at least a weekly

basis, and sometimes on a daily basis. I met with Steven approximately seven times during the

time that we worked together. We communicated primarily by email, phone, and

WhatsApp. We also communicated via text message. We used Dropbox to share documents.

            6.        My understanding of the RICO judgment came from Steven. He said that there

was a court judgment against him in a RICO case brought by Chevron in New York and that the

RICO judgment prevented him from recovering his contingency interest in the underlying

Ecuador case. But he explained that he could continue to raise funds from investors and be paid

a retainer out of those funds. He also said he could continue to manage the case. Steven never
       Case 1:11-cv-00691-LAK-JCF Document 2116 Filed 10/24/18 Page 3 of 23




told me, nor did I hear him tell anyone else, that the RICO judgment required him to assign his

interest in the Ecuador judgment to Chevron. Steven added that he believed the RICO judgment

came as a result of false evidence presented to the New York court.

          B.       Donziger Spent His Time Coordinating a Pressure Campaign Against
                   Chevron

          7.       During the 18 months that I knew and explored helping him, Steven spent the

majority of his time coordinating out of court" "non- legal" strategies to put pressure" on

Chevron.' The goal of his pressure campaign was twofold: to increase the potential for

obtaining new investors and to ultimately to force Chevron to pay some portion of Ecuador

judgment. While I worked with him on what he called his pressure campaign and on obtaining

investor money, I did not work with Steven on any legal issues or observe him working on any.

         8.       Press Releases: I saw a number of press releases distributed through CSRwire on

behalf of the FDA. Steven told me that the FDA was his client. At no time did Steven disclose

to me that the FDA was an organization that he created and controlled. In the course of our

conversations, Steven told me that he wrote all those press releases himself. I estimated, based

on my observations and discussions with Steven, that Steven spent about I.5 hours on each press

release, and that there had been over fifty press releases in the past three years or so. Steven

seemed obsessed with the press releases and I was trying to demonstrate that, perhaps, his time

and energy could be- channeled in a more productive manner.

         9.       Steven frequently sent his press releases to investors and potential investors, and

had me do the same. Attached hereto as Exhibit 2 (MKS- 0000799; MKS- 0002519) are true and

correct copies of emails we sent to potential investors citing the press releases that Steven had



 I   Attached hereto as Exhibit I is a true and correct copy of an email chain from Steven to Ian Watson. John van
     4erkensteijn. and myself dated January 15.. 2015. MKS -00041 ?h_
       Case 1:11-cv-00691-LAK-JCF Document 2116 Filed 10/24/18 Page 4 of 23




 drafted. In connection with seeking investments in the judgment, Steven would tell investors

that these press releases would "help hold Chevron accountable." I did not verify the accuracy

of any of these press releases before distributing them. I relied on Steven for the accuracy of the

information contained in them.

           10.      Shareholder Resolutions: Steven also worked with Ben Barnes and Simon

Billenness on Steven- s strategies to pressure Chevron. Fiolii illy worm on budgets, case

expenses; and documenting persons with interests in the Ecuador judgment, I know that Ben

Barnes had been promised a 0.6% interest in the judgment.' I also know that Simon Billenness

was compensated for his work with Steven on shareholder pressure strategies.' I learned that

Billenness, among other things, was focused on out -of -court strategies designed to pressure

Chevron to settle the case. Although his work was directed by Steven, he wanted to maintain the

appearance that it was separate from the legal team, as he said it would be "counterproductive' if

the legal team were "seen doing" the things he was hired to do.4

          11.      Canada Pressure Campaign: In September 2017, I took another trip to Ecuador

with Steven that he had planned and described as key to putting pressure on Chevron to settle.'




     Attached hereto as Exhibit 3 is a true and correct copy of a document I helped Steven prepare which outlined
     the equity interests that had been ..'ranted in the Ecuador judgment. MKS- 0016124. Ben Barnes's 0.6% interest
     is listed under his initials. BB.
     Attached hereto as Exhibit 4 is a true and correct copy of a document dated March 10. 2018 and titled Equity
     Contract Status. that I created when organizing the documents. which shows that Billenness was to be
     compensated with an equity stake equal to a S100.000 investment in the Ecuador judgment. MKS- 0006498.
 `   Attached hereto as Exhibit 5 is true and correct email of an email from Simon Billenness to Steven dated
     February 4, 2018. M KS- 0001583. Attached hereto as Exhibit 6 is a true and correct copy of an email chain
     between Pat Tomaino. Simon Billenness. and others that was forwarded to me by Steven on March 12. 2018
     _AIKS- 0005821- Attached hereto as Exhibit 7 is a true and correct copy of an email chain between Simon
     BilIenness. Steven. and Tony             that was forwarded to me by Steven on January l0. 2018. \1KS-
     0016326.
     Attached hereto as Exhibit 8 is a true and correct copy of an entail I sent on November 6- 2017 to the other
     individuals who attended the September 2017 trip to Ecuador. M KS- 0000037.




                                                          4
       Case 1:11-cv-00691-LAK-JCF Document 2116 Filed 10/24/18 Page 5 of 23




He invited and paid for Chief Ed John and Phil Fontaine, former Chief of the Assembly of First

Nations Canada ( "AFN "), to participate in this tripa' Also on this trip, with expenses covered by

Steven and the FDA (at Steven's direction, as it was my experience and understanding that

Steven decided how funds were spent), were Steven's wife Laura Miller and their son, Aaron

Page, Canadian lawyers John Phillips and Peter Grant, Ian and.Victoria Watson, Greenpeace

activist -Rex VVeyler, Lisa Gibbons, Karen rliiltuli and her husband Howard Glaser, Juan

Aulestia, Lupita de Heredia, and Cristina Munoz. Steven drafted and distributed press releases

describing meetings that occurred during this trip as ones where indigenous leaders "joined

forces. "7 I was aware that the trip was planned for the Canadian delegates and all of their costs

to participate would be covered out of funds controlled by Steven.

          12.      Steven was also planning to offer Chief Ed John an equity stake in the Ecuador

judgment in exchange for his services.8 Similarly, in May 2017, Steven directed the FDA to

grant Phil Fontaine a 0.125% interest in the Ecuador judgment in return for "professional

services" that were to be defined at a later time.`' Steven then organized a follow -up meeting

with the AFN in December 2017 in Canada, which I attended.10 Steven told me that the purpose

of this meeting was for AFN representative Chief Bellegarde and the FDA to sign a protocol of


 (>
      Attached hereto as Exhibit 9 is a true and correct copy of an email dated October2. 2017 that Steven sent to
      Chief Ed John. Phil Fontaine, and others instructing them to submit invoices to him for reimbursement of their
      expenses related to the Ecuador trip. MKS-0003325.
 7
      Attached hereto as Exhibit 10 is a true and correct copy of an email dated September 22, 2017 Steven sent to
      investors attaching a press release regarding the September 2017 trip to Ecuador. MKS-0004190.
      Attached hereto as Exhibit 11 is a true and correct copy of an email chain between Steven. Aaron. and myself
      dated December 14_ 2017. MKS-0001080.
      Attached hereto as Exhibit 12 is a true and correct copy of an investment agreement between Mr. Fontaine and
      the FDA. signed by Mr. Fontaine. IKS- 0000796.
 iu
      Attached hereto as Exhibit 13 is a true and correct copy of an email 1 sent to Steven on November 14. 2017.
      providing a draft message Steven could send to an existing investor. Cliff Eisler_ regarding a follow -on
      investment following the AFN conference. _ I KS- 1)001415.
      Case 1:11-cv-00691-LAK-JCF Document 2116 Filed 10/24/18 Page 6 of 23




cooperation that Steven planned to use as another pressure point against Chevron." Steven

issued a press release about the meeting and the protocol. I do not know whether Steven

disclosed to Chief Bellegarde that he had any role in organizing the meeting or drafting the

protocol.

        13.      In or around October 2017, Steven also began to work with Kathleen Mahoney,

Phil Fontaine. S partner atua       _r__
                                   "UIJJUI          -
                                                        ViVG-Jly
                                                        T

                                                                         IavyO ìi rfzia               VU_VGI_UG--I


2018 conference on the Ecuador litigation to take place in Alberta, Canada, under the auspices of

the University of Calgary. As Professor Mahoney put it, "The concept would be to re -frame the

case, assuming resolution in the form of a win -win settlement. If we could get representation

from the oil industry here in Calgary, the epicenter of the oil industry in Canada, that would, I

think, bring significant pressure to bear on Chevron to come to the table instead of following

their scorched earth policy which does not fly well in Canada." The conference is titled the

"Indigenous Solutions for Environmental Challenges" and Steven has referred to it as "a key part

of our out -of -court strategy. "12 Steven told me that he and the other conference organizers did

not intend to charge any fees for attending the conference and that they intended even to pay for

the attendees accommodations at a luxury hotel and resort. The details of the financial

obligations of the conference were not fully known by me, other than Steven included a line item

in the 2018 budget to cover the anticipated costs.

       14.      At Stevens direction, I paid from the CWP account (discussed below) the

following expenses related to this conference: (1) on March 9, 2018. I made a S19,993 payment




   Attached hereto as Exhibit 14 is a true and correct copy of the protocol that Was signed at the AFN conference.
    IKS- 0005889.
   Attached hereto as Exhibit 15 is a true and correct copy of an email sent by Steven to lan Watson, John van
   J-lerkensteijn. and me on January 18. 2018. A`1KS- 0003232.
        Case 1:11-cv-00691-LAK-JCF Document 2116 Filed 10/24/18 Page 7 of 23




 to the University of Calgary; and (2) on March 16, 2018, 1 made a 521,158 payment to the

 University of Calgary. I am unaware of whether Professor Mahoney disclosed to the University

or others that her partner signed an agreement to obtain a percentage interest in the Ecuador

judgment or that the conference was funded by Steven using monies raised based on the Ecuador

judgment.
             C.
                          Raising, :1 Utey r 2 J e 7   the Ecuador        JU-

                                                                                t bt e tt
            15.      Starting in December 2016, at Stevens request, when an opportunity arose in my

network with those I thought might find the opportunity interesting, I mentioned the opportunity

to purchase a 0.125% interest in the Ecuador judgment in return for an investment of 5250,000.

Given my business, it is very common for people to want to share their ideas with me even

though it has always been clear that I would never, under any circumstances, receive any

compensation if it translated into an investment. Steven instructed me to tell potential investors

that they would receive a return of 50 times their initial investment, based on a $12 billion

judgment recovery.' 3 While 1 was not shown documentation of this, Steven told me that the FDA

was authorized to sell 30% of the Ecuador judgment as a whole.'4

           16.       Steven, with assistance from Aaron Page, prepared a memorandum that they had

me send to potential investors.'' This memo claimed that "the evidence behind" this Court's

factual findings in the RICO case "has largely collapsed.' This memo also linked to multiple




 ''   Attached hereto as Exhibit 16 is a true and correct copy of an email dated December 10, 2016 that I sent to
      Steven Haley. a confidant and someone whose opinion I value. l'1KS- 0001521.
14
      Attached hereto as Exhibit 17 is a true and correct copy of a February 2018 draft of my ideas, based on
      information provided to me, to raise capital for the Ecuador jud <gement. The plan notes that Steven has been
      authorized to sell up to 3O- of the judefinent to investors. This document was never discussed after I shared it.
      1I KS- 0006028.
15
      Attached hereto as Exhibit 18 is a true and correct copy of the memorandum prepared by Steven and Aaron.
      \I KS -0001 52.3.



                                                            7
        Case 1:11-cv-00691-LAK-JCF Document 2116 Filed 10/24/18 Page 8 of 23




press releases Steven had written about the case. Using this memo and other approaches and

materials, I had conversations with several people whom I believed to be sophisticated investors

and whom I thought might be interested in learning more. Of the persons I mentioned this

opportunity to, only one, Tony Abbiati, invested. In addition, although they did not invest, I

arranged and participated in a meeting with Elliott Management. 1 was interested to hear what

              tiiuuAt of'._-,-                                        being tetio11 oriented, 1 cleatedt
  7__.,    1_ 7_--__T_.            -y_--__a__             ___._i and,
                                                                   ,] T__.__ action
uiiiei people            this opportunity     as all investment                                        T   _




conversations to share and learn.

            D.       Elliott Management Solicitation

           17.     After a few people mentioned that Elliott Management might be interested in this

type of litigation investment and. because I enjoy a challenge, I sent Paul Singer, the head of

Elliott, a Led Zeppelin book and miniature musical box, knowing that he was a fan of Led

Zeppelin, along with a hand written note asking him for a meeting.16 When Singer did not

respond, I talked to a client who I thought likely had contacts at Elliott, as the fund was in the

process of acquiring his company. He immediately made a phone call to put me in contact with

Jesse Cohn at Elliott and then had no further involvement. Mr. Cohn, who I understood to be

responsible for investment decisions at Elliott, agreed to an introductory meeting on November

6, 2017 to discuss a potential investment or partnership. I told Steven about the meeting and

encouraged him to attend.''




 16
      Attached hereto as Exhibit 19 is a true and correct copy of an email chain between Steven and myself dated
      October 19. 2017. MKS-00000139.
      Attached hereto as Exhibit 20 is a true and correct copy of an email chain between Jesse Cohn. Natalie
      Underwood_ and myself. which 1 forwarded to Steven on November 3. 2017. N1 KS-0000130.




                                                           S
      Case 1:11-cv-00691-LAK-JCF Document 2116 Filed 10/24/18 Page 9 of 23




         18.       After discussing it with Steven, I emailed the individuals who were on the trip to

Ecuador in September of 2017 to tell them about the upcoming meeting with Elliott.'8 But then,

after I sent the email, Steven became upset that the email had gone out to what he called a wide

group of people, including Lupita de Heredia. Steven told me that if the many people who

performed work for him without payment, in particular in Ecuador, "became aware that there

Was money coming, they would all demand to be paid for their seivices, as they often worked for

months or even years without any compensation from Steven.

         19.       Steven replied to the email I sent and asked the recipients to keep the information

"strictly confidential" as a leak could be counterproductive.' Peter Grant, a Canadian lawyer,

suggested that all recipients of the message delete it because of what he "saw the opposition

acquired." Steven and Aaron Page also encouraged the recipients of my email to delete it.                     I


have deleted some emails related this exchange, but produced all copies in my possession, and to

the best of my knowledge, what I produced is a complete record of the exchanges related to my

initial message.

        20.      The hour and half meeting with Elliot was attended by Steven, Jesse Cohn, Lee

Grinberg. and myself. Mr. Cohn left after 15 -20 minutes. Steven and Mr. Grinberg did most of

the talking. Steven's pitch to Elliott was that the Ecuadorian plaintiffs had a strong chance of

success in their enforcement action in Canada, and that this was therefore an opportune time to

settle the case. Steven told Mr. Grinberg, that Chevron wanted to avoid a trial in Canada. The

subject of how many shares of the judgment had already been sold came up                     Steven told Mr.




 `' Attached hereto as Exhibit 21 is a true and correct copy of this email chain between Steven. Aaron, Peter Grant.
    myself_ and others. dated November 6. 201S. MKS-0000090.



                                                         9
        Case 1:11-cv-00691-LAK-JCF Document 2116 Filed 10/24/18 Page 10 of 23




Grinberg that he held a 6.3% interest and that another 15 % -16% was held by others. The subject

of the RICO injunction also came up, but I do not recall it being discussed in detail.

           21.      When I did not hear anything from Elliott for over a month and a half after the

meeting, I sent Mr. Grinberg a follow up email. In response to my email, Mr. Grinberg advised

me that Elliot was not interested.

            E.       1 ony Abbiati :investment
                     Tony           investment

           22.      In mid -November 2017, I spoke to Tony Abbiati, a money manager and someone

1 consider to be a good friend and a highly sophisticated investor, and the topic of learning more

about my second trip to Ecuador and making, an investment in the Ecuador judgment came up.

After we finished talking, I sent Tony links to a number of articles discussing the background of

the Ecuador litigation, and told him what a tremendous opportunity I believed it was.'`'

           23.      By November 27, 2017, Tony told me that he could raise a S500,000 investment

"in about 30 seconds," but that he was on the fence about investing given the publicly available

information regarding the RICO judgment against Steven.20 During a subsequent phone call

between Steven, myself, and Tony, it is my recollection that Steven told Tony that the RICO

judgment was based on fabricated evidence and that Chevron's key witness in the RICO lawsuit

was bribed and now lives under protective custody. I heard Steven make these same statements

whenever he addressed the RICO judgment with others.

           24.      On November 28, 2017, 1 emailed Tony to provide him with additional

information. In that email, I told Tony that investors were not "flocking to fund Steven's efforts




 '`'   Attached hereto as Exhibit 22 is a true and correct copy of an email chain between Tony. Stevens. and myself
       dated November 19- November 20_ 2017. MKS -001 7O(ì7.
       Attached hereto as Exhibit 23 is a true and correct copy of an email chain between John van Nlerkensteijn and
       myself dated November 27. 201 T 11KS- 0001359.



                                                           10
       Case 1:11-cv-00691-LAK-JCF Document 2116 Filed 10/24/18 Page 11 of 23




because investors were afraid "of Chevron finding out," which is what Steven had told me. I

 also passed along a "33 page detailed rebuttal to the civil [RICO] judgement [sic] against

Steven,' from a May 2017 FDA press release. I also told Tony, per Steven's direction, that the

RICO case against Steven was "over' and that the case was now moving into a new phase in

Canada. Finally, I told Tony that, if I had been in a financial position to do so, I would have

invested_ iii Steven's  1'1.
              Steven s efforts myselftl'i
                                 -_.
                                                sharing everything II believed
                                       -. 1 was sharing
                                               1

                                                                      believeda¡.to7_bea___..
                                                                                         true at
                                                                                              atthat
                                                                                                 that___ -_
                                                                                                      time

largely based on information provided to me by Steven.

          25.      On December 16, 2017, Tony executed an investment agreement under which he

agreed to invest S500,000 in exchange for a .25% interest in the Ecuador_ judgment. On

December 23, 2017, I sent countersigned copies of the investment agreement in both English and

Spanish to Tony.'= In total, 5500,000 was deposited into the Bank of America account held by

CWP Associates as result of this investment.

          26.      I've come to realize that my trust in Steven was misplaced. During the time I

knew him, I experienced a lack of integrity and transparency. In reflection, I would not have

introduced him to any of my contacts, including Tony, had I known then what I know now. In

retrospect, the information I passed along to Tony was one -sided. While I was not aware of it at

the time, it has become clear to me that Steven took advantage of my lack of understanding of

the legal system (many times telling me that I was naïve) and misled me about the RICO case

and the nature of the court findings against him.




2)
     Attached hereto as Exhibit 24 is a true and correct copy of an email chain between Tory and myself dated
     November 28. 2017. MKS -0001914.
     Attached hereto as Exhibit 25 is a true and correct copy of an email I sent to Tony on December 23. 2017.
      '1KS- 0)010397. Attached hereto as Exhibit 26 is a true and correct copy of a 11il1y- executed investment
     mIreement between "t ony and the FDA. \l KS- 0010388.



                                                          11
     Case 1:11-cv-00691-LAK-JCF Document 2116 Filed 10/24/18 Page 12 of 23




          F.      Investment Agreements and Investor Status

         27.     In late 2017, 1 offered to help organize all the investor documents and details

 related to the Ecuador judgment because I couldn't imagine exploring a solution if there was a

 lack of clarity on how the past investments were structured. In my worldview, following the

flow of funds is a critical component to understanding the current situation and informs how best

to proceed.t 1 7Was confused
                         1__¡._7    1__ -__
                               011 11ÚW             : ,__.
                                            conversations     1 t 1__ 1__.3
                                                           UoulU            1_        t
                                                                   UL had with potential               1_.___a
                                                                                         investors of about
                                                                                                      _




a settlement without this information readily available.

        28.      In connection with seeking investors, I discussed with Steven the current status of

investors in the judgment, how much money he was trying to raise, and what we should tell

investors about how the money they invested would be spent. On the topics of how much money

we were trying to raise in total and what we should tell investors about how the money would be

spent, Steven told me that his fundraising goal was to "just get as much as [he] can get."
        2E
                As to the existing investors of the Ecuador judgment, Steven never provided me

with adequate documentation to confirm the status of all prior investments, nor did he seem to be

tracking the totality of the investments himself In fact, in reviewing the documents Steven

provided me, 1 found that a number of the investment agreements did not contain the name of the

investor.. Steven told me that the name of the investor was sometimes intentionally often left off

the investment agreements for confidentiality purposes.

       30.      Despite these challenges, in late 2017 and early 2018, 1 attempted to document the

various interests granted in the Ecuador judgment based on the documents Steven made available

to me. When I was working on this project, Steven told me that some investors had "forfeited..

their interests in the judgment by settling with Chevron because entering into a settlement meant

that the investor was breaking confidentiality or "Walking away -- from their investment. There




                                                     l2
    Case 1:11-cv-00691-LAK-JCF Document 2116 Filed 10/24/18 Page 13 of 23




was also another category of contingency interests that Steven classified as "disputed."

According to Steven, disputed interests were ones he did not recognize as legitimate even though

these were held by persons who had been granted interests in the judgment and had not settled

with Chevron. I did not do any independent analysis regarding whether interests were

"disputed" or "forfeited" and, instead, listed the status of each interest as legitimate, forfeited, or

disputed according to Steven and Aaron's direction.

        31.     For example, Steven told me to characterize the interest of Pablo Fajardo (through

his law firm Fromboliere) as "disputed." Sec Exhibit 3 at 3 (MKS -0016124). Aaron mentioned

Fajardo as a lawyer representing the Ecuadorian plaintiffs in Ecuador. While Steven never

talked about Fajardo in detail, Aaron confided in me that, at one point, Fajardo and Steven had

been very close -like a "father and son," type of relationship while they were in Ecuador

working on the case -and that Steven had helped Fajardo win a Goldman Environmental Prize.

I understood from Aaron that, at some point, Fajardo and Steven had a falling out.

       32.     Attached hereto as Exhibit 3 (MKS -0016124) is the most complete schedule of

interests in the Ecuador judgment I was able to create based on the information available to me.

I do not believe that I had complete information and thus cannot verify all of the information on

this schedule. To the extent I had copies of investment agreements related to the Ecuador

judgment, I produced true and correct copies of those agreements and their terms are reflected on

Exhibit 3. Although they have received payments from Steven for their involvement in the

pressure against Chevron, I do not know whether Simon Billenness, Rex Weyler. and Kathleen

Mahoney have interests in the Ecuador judge Tent. Neither do I know whether Charles Nesson

has an interest in the Ecuador judgment.




                                                  I3
       Case 1:11-cv-00691-LAK-JCF Document 2116 Filed 10/24/18 Page 14 of 23




           33.       To the best of my knowledge and based on the documents shared with me, the

equity holders in the Ecuador judgment according to Steven are: (1) Glenn Krevlin; (2) Cliff

Eisler; (3) WDIS Finance LLC (which I understood to be acting at the direction of John van

Merkensteijn); (4) Indigenous People Limited (which I understood to be acting at the direction of

Ian Watson); (5) Fenwick (which I understood to be acting at the direction of Roger Waters); (6)

 VV enueL.K r ii_ Mel - --
                             l-NI:eiI
                                        1 understood to 1oG an investment souleeu   Josh Rizack); (   rn   V




LLC (which I understood to be acting at the direction of Tony Abbiati); (8) Steven; (9) Aaron

Page; (10) Patricio Salazar; (11) Augustin Salazar; (12) Eva Golinger; (13) Karen Hinton; (14)

Downey McGrath; (15) The Rising Group (which I understood to be acting at the direction of

Josh Rizack); and (16) Phil Fontaine. These individuals and entities are listed by their initials in

Exhibit 3. Equity investments were contemplated for Peter Grant, John Philips, Ben Barnes, and

Campbell Ford, but I am not aware of any executed contract regarding these potential

investments.

           G.         Awarding of Interests in the Judgment in Exchange for Services

          34.        Based on my review of the outstanding equity contracts, I was aware that Steven

had given equity interests in the Ecuador judgment to various people who were not investors -

including Aaron Page, Karen Hinton, Ben Barnes, and Josh Rizack. I understood from my

conversations with Steven that these were people who were performing or had performed

services at Steven's direction, including in support of the pressure campaign or other activities

related to the Ecuador judgment_ Steven gave his bookkeeper before me, Rizack, a 0.25%

interest; Aaron a 0.25% interest; Hinton a 0.125% interest; and considered awarding Barnes a

0.6% interest.




                                                            14
      Case 1:11-cv-00691-LAK-JCF Document 2116 Filed 10/24/18 Page 15 of 23




         35.       Steven and I had a conversation about similarly compensating me for my services

by granting me an interest in the Ecuador judgment. I was still determining how I wanted to be

involved and fairness or value created would be a critical component of my decision. Steven

was the one driving the conversation that he could give me a percentage of equity. A contract

was never drafted to reflect this, but my potential interest was listed on the summary since he

timeIìtioned it.

          H.        Conversion of Personal Debt to Interests in the Judgment

         36.       Steven told me and potential investors that he held a 6.3% interest in the Ecuador

judgment. I was not aware, and Steven never mentioned, that the Ecuadorian plaintiffs had

determined that he had to give back part of this interest after evidence of fraud emerged in U.S.

courts. I noted in some of the documents that his lawyers during the RICO trial were granted a

percentage of his 6.3% and this was documented in the equity summary.

         37.       Based on the documents I reviewed and my discussions with Steven, I became

aware that, on or about February 17, 2011, Glenn Krevlin, an investor in the Ecuador judgment,

had made a personal loan to Steven of S250,000.x; Steven initially wanted to pay this loan off

with a portion of his claimed 6.3% interest in the Ecuador judgment.24 But he later decided that

he wanted to change the method of paying off of the Krevlin loan "from SRD share to direct

equity," that is, Krevlin would be given an interest in the judgment without reducing Steven's

6.3% share. See Exhibit 4. MKS- 0006498. I am not aware whether the loan Krevlin made to

Steven was converted to equity in the Ecuador judgment.



    Attached hereto as Exhibit 27 is a true and correct copy of a letter dated May 9. 2012 sent by Purrington Moody
    Weil LLP to Mr_ Krevlin and attaching two replacement promissory notes evidencing Stevens debt to Mr.
    Krevlin_ 11KS- 0002564.
    Attached hereto as Exhibit 2$ is a true and correct copy of an email chain between Steven. Aaron. and myself
    dated January 2. 2018. Al KS-0002169.



                                                        15
     Case 1:11-cv-00691-LAK-JCF Document 2116 Filed 10/24/18 Page 16 of 23




          38.      Steven wanted to treat a personal loan from David Sherman similarly. See

Exhibit 4. MKS- 0006498. I am not aware of whether Sherman's loan was ultimately converted

into equity in the judgment. However, Steven provided me with capitalization tables, initially

prepared by Josh Rizack, that list. Sherman as having a portion of Steven's equity stake. I was

told that Steven paid back S125,000 of the $250,000 loan, but never saw any supporting
,_ _     ______
UIjC utÌleiltltíUti.

         39.       Steven also discussed converting shares in his 6.3% interest that I understood

were held by his trial counsel in the RICO case, Zoe Littlepage and Rick Friedman, into general

shares in the judgment. I am not aware whether this was done.

         40.       Steven also instructed me to prepare an agreement granting "[e]quity" in

exchange for "S 100k of services" to Campbell Ford. I had never heard of Mr. Ford previously

and noticed that he was an attorney based in Jacksonville, FL.25 Steven told me it was a personal

matter. I am not sure whether this agreement was executed.

                       Forward Looking Budget for Investors and Potential Investors

         41.       In late 2017, Glenn Krevlin insisted that Steven provide him with a budget for

expenses going forward before Krevlin would agree to make any further investment. Attached

hereto as Exhibit 30 (MKS- 0016057) is the budget for 2018 that I created to provide to Mr.

Krevlin. Steven provided me with the figures for this budget, which he reviewed and approved,

and told me it included payments to persons who had received payments from Steven in the past

for their services.




    Attached hereto as Ixhibit 29 is a true and correct copy of an email chain between Steven and myself dated
    March 9. 2018. MKS -0002083.



                                                        16
     Case 1:11-cv-00691-LAK-JCF Document 2116 Filed 10/24/18 Page 17 of 23




        42.      As reflected on Exhibit 30, the budget represents that going forward the bulk of

the money would be spent on Steven and others working with him on his pressure campaign,

including Aaron Page. The single largest line item in the budget was a $300,000 allocation for

Steven's "retainer,' and a S150,000 line item that he described as "reimbursement" for "back

salary" and `direct expenses.' Thus, out of a total budget of $1.278 million for 2018, more than
   _
a tnrru  r It was earillal teu
        C)1                -- t to Lie
                                    __
                                       pall! tV oieve t.

        43.      The budget also included allOcations for cash payments to a number of individuals

and entities that provide services to Steven in support of his efforts to wage a pressure campaign

against Chevron. For example, the budget included payments to Aaron Page. In my

observation, Aaron did whatever Steven asked. From what Steven shared with me, Aaron's

work was prioritized by Steven on a weekly or monthly basis. Based on the agreement I

reviewed and my discussions with him, in addition to receiving cash payments, Aaron was

granted a 0.25% equity stake in the Ecuador judgment on January 11, 2017. When I was

working on these budgeting issues and managing the expenses paid, Aaron told me he was

surprised that Steven was giving me access to so much of the financial information because he

usually did not allow anyone access to that information.

        44.      The budget also included a $ 120,000 annual salary for a full -time attorney, which

Steven told me was slated for Anton Tabuns, a Canadian attorney hired to work on out -of -court

strategies and to leverage Stevens ' time. He mentioned that Anton was familiar with the case

already, although I was not aware in what capacity. Additionally, the budget provided for

payments to Cristina Muñoz, a journalist; Rex Weyler, one of the founders of Greenpeace, who

was paid to write articles about the case; and Simon Billenness, who worked on shareholder

strategies against Chevron in the United States.




                                                           17
       Case 1:11-cv-00691-LAK-JCF Document 2116 Filed 10/24/18 Page 18 of 23




           45.      The other budget items were payments to a number of individuals and entities in

 Ecuador, the purposes of which were not explained in detail to me, including.$36,000 in

 payments to the FDA, for what I was told were annual overhead expenses; $24,000 in payments

 to Juan Aulestia for "Ecuador management;" and $12,000 to Luis Yanza for "Ecuador

 community ./ client relations." Mr. Yanza was paid through his daughter, Shuyana Natalia

'Iluaca.

          46.      In the cover email to Krevlin to which the.budget was attached, which I helped

edit, Steven explained that he was seeking "major capital partners" "whose participation will

help put major pressure on Chevron to settle the matter. "26

          47.      Steven also asked me to create a document that would summarize what he called

his "investment" in the Ecuador case so that he could show the FDA what he had personally

invested in the case. Upon Steven's approval, Josh Rizack shared a spreadsheet that he

explained to me tracked Steven's supposed investment. However, the spreadsheet was so

disorganized that I could not use it and there was no documentation to substantiate anything in it.

When I reviewed some of the historical materials contained in the boxes that Josh Rizack passed

along, I did note that a personal credit card summary reflected approximately 40% of the

expenses during that period were allocated to restaurants.

          J.        Canadian Counsel's Involvement in Fundraising and the CWP Account
         48.      From my discussions with Steven and review of documents, I learned that prior to

my involvement, Lenczner Slaght Royce Smith Griffin LLP, and in particular, Alan Lenczner

(who Steven told me represents the Ecuadorian plaintiffs in the Canadian enforcement action)




T"   Attached hereto as Exhibit 31 is a trie and correct copy of the cover email Steven sent to Glen Krevlin on
     December I I. 2017. IKS- 0002338.
     Case 1:11-cv-00691-LAK-JCF Document 2116 Filed 10/24/18 Page 19 of 23




 were signatories on investor agreements, received investor funds in an account in Canada, and

 then passed on some of those funds to Steven. After I got involved, Steven told me that he

wanted to change this practice and have me open an account and manage the investor funds

going forward. Steven told me that he didn't want the investor funds to be directed to Lenczner

because it was no longer necessary now that Lenczner's firm had been sufficiently compensated

and he was afraid that LeIICznet would ask for more money it LenezIlei knew Lllill there were

new investors. Steven asked if a Canadian bank account could be established and, upon doing

some research, I learned that the account owner had to be a Canadian citizen or landowner.

Beginning in or around December 2017, according to the investment summary, Alan Lenczner

was left off of any new investment agreements and 1 am not aware if he knew of the new

investments.

       49.     In order to be in a position to manage investor monies as Steven had requested, in

December of 2017, I created a d /b /a entity called "CWP," for "Chevron Will Pay," and opened a

bank account at Bank of America (the "CWP Account "). The d /b /a CWP Associates is a pass-

through entity under the umbrella of my company, Streamline. Attached hereto as Exhibit 32'-" is

a true and correct copy of the Bank of America CWP Account statement for the period from

December 22, 2017, through December 31, 2017.

       50.     The purpose of the CWP Account was to receive and disburse investor monies at

Stevens direction. As far as 1 could tell, Steven had complete control and discretion over how

this money, which belonged to the FDA, was spent. 1 was not aware of any approval process

that existed or was followed with respect to any of the funds disbursed from the CWP Account

pursuant to Steven's directions. I never saw any approval from the FDA, the Ecuadorian



   M KS-0006473-



                                               19
       Case 1:11-cv-00691-LAK-JCF Document 2116 Filed 10/24/18 Page 20 of 23




plaintiffs, or others for Steven's retainer or other invoices or for any payments of his invoices, or

any agreement reflecting his entitlement to these payments. He told me that he spoke to the FDA

regularly regarding the way funds were allocated and spent. l understood Luis Yanza and

Carmen Cartuche to be associated with the FDA.

           51.       Deposits: Following the opening of the CWP Account, on or around January 2,

'   Ti O, aif Clfllly-11
'1!\1()
                     l i111CU!",111
                              L-Ii TV, TLLI
                                         T
                                            . !r-P_____  A 1_1__...:'.-. '  s.___¡,_ti . 1..:,1 _\
                                              t 1 oily tiUUi"clll J 11lveJ1111C;111 VC1111.1t
                                                                                                     _    1 oncn
                                                                                                   j w1i eU        nn 'i11t0 .i_
                                                                                                            ,)G3V,Ut1U       lI1C_



account pursuant to an investment agreement. On or about January 5, 2018, James McCaffrey,

who I understood to be acting with Tony and the CHV entity, transferred another $250,000 into

the CWP Account. On or around January 18, 2018, Glenn Krevlin, another investor in the

Ecuador judgment, wired $250,000 into the CWP Account. The total amount that investors

wired into the CWP account over the few months during which it was active was $750,000.

Attached hereto as Exhibit 3325 are true and correct copies of the Bank of America CWP Account

statements confirming these deposits.

           52.       Payments: As soon as I had the CWP account opened and investor money had

been deposited, Steven immediately sent me various "invoices" payable to him. Specifically, he

sent me the 4 invoices attached hereto as Exhibit 34 (MKS -0000396; MKS -0000398; MKS-

0000405; MKS- 0000404; MKS -0000389), seeking total payments of 5325,000 from the

$750,000 in investor monies we had just received. No back -up was ever provided to me for

these invoices. I paid three of the invoices in the total amount of 5125,000 at Steven's direction

in the period from January 30, 2018 to March 9, 2018. I did not pay a S200,000 invoice Steven

submitted to me on February 5, 2018 for a "[pjartial reimbursement for legal and consultative

services and expenses /Ecuador environmental case," which directed that S50,000 be paid to



      i'1KS- OOO6477.




                                                                 20
     Case 1:11-cv-00691-LAK-JCF Document 2116 Filed 10/24/18 Page 21 of 23




Laura Miller (Steven's wife), and the remaining $ 150,000 be paid to Steven. I did not pay the

February 5, 2018 invoice because Steven told me to hold off.

        53.     In addition, in April 2018, I processed two payments from the CWP account to

pay Steven's monthly American Express credit card expenses. On or about April 2, 2018, I paid

Steven's American Express credit card balance in the amount of $1,115.86. On or about April

I   GUld, I paw JleVGt1 S L- uileiICaii LXp1LSS UIt'U l . WU UdIQI1UG Ill uie ailiouni UI )111, /'L.

Attached hereto as Exhibit 35 -'9 is a true and correct copy of the Bank of America CWP Account

statement for the period from April 1, 2018 to April 30, 2018, which reflects these payments.

        54.     At Steven's instruction, I also processed a number of payments to a variety of

individuals or entities. These payments can be seen in the CWP P &L Detail chart I created,

which is attached hereto as Exhibit 36 (MKS-0006026).

        55.     I understood the $15,286 and 52,000 payments to Fundación Naupa that are

documented in Exhibit 36 to be intended for Juan Aulestia, an Ecuadorian. I had met Aulestia in

person when I visited Ecuador in September 2017, and I understood that he had a role in

coordinating things in Ecuador, but I was not sure as to his specific role, and I do not know what

services were provides in exchange for these payments. I understood Fundación Naupa to be the

name of Juan's consulting firm.

        56.     Closing the CWP Account: In or around March 2018, I decided that working

with Steven was going to be a challenge and began considering how to move on and transfer the

bookkeeping responsibilities. Thereafter, on March 19, 2018. I received a document

preservation order from counsel for Chevron and on April 13, 2018.1 received document and

deposition subpoenas from Chevron. About one week after receiving the preservation order, 1



    ; t KS-0006493.



                                                     21
     Case 1:11-cv-00691-LAK-JCF Document 2116 Filed 10/24/18 Page 22 of 23




told Steven that this work was no longer going to be a part of my future and ceased

communication. I then received a series of WhatsApp messages from Aaron. Aaron requested

that I put him in touch with my lawyer and threatened that, if I did not turn the balance of CWP

Account over to him, he and Steven would be forced to take legal action against me.3°

          57.   After consultation with my lawyer at the time, Frank Libby, on May 3, 2018, I

      i the
        the CWP r account
                       a and,
                          anú, after11
                                     alloutstanding  payiiient had been made, transferredt the
                                         outstandingpayments                               the

remaining funds to Aaron. Per Aaron`s request, and after consulting with counsel, I also

transferred to Aaron my case related files, after first making a copy of the same.

          58.   Aaron acknowledged receipt of these funds and files in a letter to my attorney

Frank Libby, dated May 3, 2018. A true and correct copies of the May 3, 2018 letter is attached

hereto as Exhibit 38.3'

          59.   I made the payment to Aaron by obtaining a cashier's check in the amount of

S342,045. A true and correct copy of the Cashier's Check Customer Copy is attached hereto as

Exhibit 39.32

          60.   Before closing the CWP Account and transferring the remaining funds to Aaron, I

paid Steven's American Express credit card statement in the amount of S11,796 via a cashier's

check, and also issued a cashier's check in the amount of S2,580 to myself to cover my out - of-

pocket expenses in connection with this project. See Exhibit 39. I was not aware that, shortly

after these funds were transferred to Aaron, he transferred them to an account controlled by

Steven.



   Attached hereto as Exhibit 37 is a true and correct copy of my \ \%hatsApp messages with Aaron_ which is an
   excerpt of the \VhatsApp messages that I produced in this action. 1KS- 0020982.
   NI KS- 0021204.
    NI KS- 0021203.



                                                       ?
    Case 1:11-cv-00691-LAK-JCF Document 2116 Filed 10/24/18 Page 23 of 23




       61.   I am no longer involved with Steven or his efforts related to the Ecuador

judgment_
                       jp7)\.
      Executed on this0(0 day of September, 2018 at Boston, Massa


                                                                   Mar.    .' Sullivan




                                            23
